WALKER, Judge.
Plaintiff is one of five children of Booker T. Taylor, deceased, and Ella Hines. Mr. Taylor and Ms. Hines were never married. Mr. Taylor was married to Blanche Taylor, who knew plaintiff to be the son of her husband. In 1980, Mr. Taylor executed a Discretionary Revocable Trust Agreement at defendant Home Federal Savings & Loan in favor *663of plaintiff as beneficiary. The account was registered in the name of Booker T. Taylor, Trustee for Rodney Beauford Melvin.
Mr. Taylor died on 5 April 1985. Evelyn Lee was appointed as personal representative of Mr. Taylor’s estate and defendant Lane was retained as attorney for the estate. On 17 September 1986, the estate was closed and Ms. Lee was discharged as personal representative.
Thereafter, Blanche Taylor contacted defendant Lane to determine whether the estate could be reopened for the purpose of distributing the funds in the Home Federal account to reimburse Mrs. Taylor for earlier expenses she had incurred on behalf of the estate. On 11 September 1991, an order was issued by the clerk of superior court allowing the reopening of the estate. Further, defendant Lane was appointed administrator de bonis non (d.b.n.) of the estate. Following his appointment, defendant Lane requested that defendant Home Federal release the trust funds to him.
Plaintiffs evidence showed that defendant Lane presented the passbook for this account and was advised by the bank that the funds could be released if the estate could be appointed successor trustee and be responsible for locating plaintiff and distributing funds to him. The evidence further showed that defendant Lane agreed to this arrangement and a check in the amount of $10,160.69 was issued to “Booker T. Taylor Estate Trustee for Rodney Beauford Melvin.” Defendant Lane then endorsed the check “Arthur L. Lane Administrator Dbn” and distributed $9,000.00 to Mrs. Taylor and kept $1,160.69 in attorneys’ fees.
Defendant Lane asserts he was not aware that plaintiff had any claim to these funds. Moreover, he contends that there was no mention by defendant Home Federal that the funds were to be held in trust for anyone.
Plaintiff discovered the existence of this trust account in 1991 when an interest statement for the account was found in the mailbox. Plaintiff then contacted defendant Home Federal and was informed that his trust account funds had been distributed to defendant Lane.
Plaintiff filed suit against defendant Home Federal and later amended his complaint to include defendant Lane. The trial court found that a fiduciary relationship existed and that defendant Lane had breached a fiduciary duty owed to plaintiff. The jury found in favor of plaintiff on all remaining issues, awarding plaintiff compen*664satory damages in the amount of $5,000.00 against defendant Home Federal and $10,160.69 in compensatory damages and $7,400.00 in punitive damages against defendant Lane. Pursuant to N.C. Gen. Stat. § 84-13, plaintiff elected double compensatory damages in lieu of punitive damages. Thus, judgment was entered against defendant Lane for $20,321.38 in damages. Only defendant Lane appeals.
Defendant first assigns as error the trial court’s entry of judgment and its denial of his motions for directed verdict and for a new trial, based on the trial court’s failure to present an issue to the jury as to whether a fiduciary relationship existed between the parties, and its failure to instruct the jury as to the legal definition and standard for proximate cause.
The evidence presented at trial showed defendant acted in three capacities in relationship with plaintiff. He served as attorney for the estate of plaintiff’s father, he was appointed administrator d.b.n. of the estate and he became successor trustee of the trust of which plaintiff was the beneficiary.
As attorney for the estate, defendant argues a fiduciary duty extended only to Blanche Taylor and not to the plaintiff. However, the evidence established that defendant deposited the trust funds into the Booker T. Taylor estate account and paid himself an attorney fee of $1,160.69. Furthermore, this Court has extended an attorney’s obligation to others beyond those who are privy to the formal attorney-client relationship. See Title Ins. Co. of Minn. v. Smith, Debnam, Hibbert and Pahl, 119 N.C. App. 608, 459 S.E.2d 801 (1995); Leasing Corp. v. Miller, 45 N.C. App. 400, 263 S.E.2d 313, disc. review denied, 300 N.C. 374, 267 S.E.2d 685 (1980). Thus, the absence of a formal attorney-client relationship between plaintiff and defendant does not prohibit the finding of a fiduciary relationship.
Next, it is clear that the trustee of a trust has a fiduciary obligation to the beneficiary of the trust. N.C. Gen. Stat. § 32-25 (1996). Defendant does not dispute receiving, endorsing and depositing the check issued by defendant Home Federal made payable to “Booker T. Taylor Estate Trustee for Rodney Beauford Melvin.” Thus, defendant acted as trustee for the trust created for the benefit of plaintiff when he distributed the funds of this trust to himself and to Mrs. Taylor.
Finally, as to his capacity as administrator d.b.n., defendant argues that plaintiff was not an heir as there was no evidence that *665plaintiff’s paternity was ever acknowledged or judicially determined during decedent’s lifetime or that plaintiff presented a claim for his intestate share within six months of the first notice to creditors as required by law. N.C. Gen. Stat. §§ 28A-1-1(3), 29-19 (1984). Pursuant to N.C. Gen. Stat. § 28A-13-2 (1984), a personal representative (administrator d.b.n.) is a fiduciary. Defendant deposited trust funds into the estate account and disbursed those funds when he had been put on notice that plaintiff was the beneficiary under the trust. Therefore, based on the several roles defendant assumed with respect to the administration of the estate and the trust, the trial court did not err in finding a fiduciary relationship existed.
Defendant next contends that the trial court erred in entering judgment against him due to its failure to instruct the jury on the issue of proximate cause. However, “[p]ursuant to Rule 10(b)(2) of the Rules of Appellate Procedure, in order to properly preserve questions for appellate review regarding jury instructions, a party must object to the instruction before the jury retires to consider its verdict.” Lumley v. Capoferi, 120 N.C. App. 578, 581-82, 463 S.E.2d 264 (1995). Failure to make such an objection or request prohibits a party from raising the issue on appeal. Id. Nevertheless, we have examined the court’s instructions and conclude they did not mislead or misdirect the jury.
Defendant next assigns as error the trial court’s allowance of an award of punitive damages based on the contention that insufficient evidence existed to conclude that defendant had engaged in constructive fraud.
A trial court is entitled to submit the issue of punitive damages to the jury upon a showing of constructive fraud. Bumgarner v. Tomblin, 92 N.C. App. 571, 576, 375 S.E.2d 520, 523, disc. review denied, 324 N.C. 333, 378 S.E.2d 789 (1989). Constructive fraud requires that: (1) the plaintiff show by the greater weight of the evidence the existence of a fiduciary relationship between the parties; and (2) the defendant fails to prove that he acted openly, honestly and fairly. Booher v. Frue, 98 N.C. App. 570, 579, 394 S.E.2d 816, 821, disc. review denied, 327 N.C. 426, 395 S.E.2d 674 (1990). As discussed above, the trial court properly determined that a fiduciary relationship existed and then the jury found that defendant failed to overcome the presumption of fraud by not proving his actions were open, fair and honest. Thus, the issue of punitive damages was properly submitted to the jury.
*666Defendant further contends that the trial court erred in allowing plaintiff to elect between the punitive damages awarded and doubling the award of compensatory damages under N.C. Gen. Stat. § 84-13. We disagree.
N.C. Gen. Stat. § 84-13 (1995) provides, “If any attorney commits any fraudulent practice, he shall be liable in an action to the party injured, and on the verdict passing against him, judgment shall be given for the plaintiff to recover double damages.” Defendant argues that this statute should be interpreted narrowly to permit double damages only if defendant engaged in fraudulent practice while acting in his capacity as an attorney. In addition to defendant’s roles as successor trustee and administrator d.b.n., he served as an attorney for the estate as evidenced by the attorney fee he paid to himself. Thus, the trial court did not err in applying N.C. Gen. Stat. § 84-13 and allowing double compensatory damages against defendant. See Booher v. Frue, (Constructive fraud by breach of fiduciary duty is sufficient to invoke the provisions of N.C. Gen. Stat. § 84-13.) We have carefully considered defendant’s remaining assignments of error and find them to be without merit.
No error.
Judges LEWIS and MARTIN, Mark D. concur.